NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10024

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00059-MCE-1

 v.

ABRAHAM VALDEZ,                                 MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Abraham Valdez appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valdez contends that the district court applied the wrong legal standard

when it treated as binding U.S.S.G. § 1B1.13 and its requirement that defendant

show lack of dangerousness. See id. at 799, 802. We need not decide this issue

because the district court made clear that, regardless of the guideline’s

requirements, it would deny appellant’s motion under 18 U.S.C. § 3553(a). See

United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (district court may deny

a compassionate release motion based on the § 3553(a) factors alone). Valdez

argues that the district court’s § 3553(a) analysis was deficient because the court

ignored his evidence of post-sentencing rehabilitation, as well as his argument that

his conditions of confinement are more onerous now than they were at the time of

sentencing. However, the record shows that the district court considered Valdez’s

arguments and simply was not persuaded that they provided “sufficient

justification for disturbing the Court’s carefully crafted original sentence.” The

district court’s explanation was adequate. See Chavez-Meza v. United States, 138

S. Ct. 1959, 1965-67 (2018).

      AFFIRMED.




                                          2                                    21-10024